 



Exhibit 10.21
FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as
of December 20, 2007, is among REINSURANCE GROUP OF AMERICA, INCORPORATED, a
Missouri corporation (the “Company” and a “Loan Party”), REINSURANCE COMPANY OF
MISSOURI, INCORPORATED, RGA REINSURANCE COMPANY, RGA LIFE REINSURANCE COMPANY OF
CANADA, RGA REINSURANCE COMPANY (BARBADOS) LTD., RGA AMERICAS REINSURANCE
COMPANY, LTD., RGA WORLDWIDE REINSURANCE COMPANY, LTD., RGA GLOBAL REINSURANCE
COMPANY, LTD., and RGA INTERNATIONAL REINSURANCE COMPANY LIMITED (each a “Loan
Party” and, together with the Company, the “Loan Parties”), the several Lenders
(as such term is defined in the hereinafter described Credit Agreement) parties
to this First Amendment, and BANK OF AMERICA, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”).
R E C I T A L S:
     A. The Loan Parties, the Administrative Agent, Wachovia Bank, National
Association, as Syndication Agent, and ABN AMRO Bank N.V., The Bank of New York,
The Bank of Tokyo-Mitsubishi UFJ, Ltd. New York Branch, and KeyBank National
Association, collectively as Co-Documentation Agents, and several Lenders party
thereto entered into that certain Credit Agreement dated as of September 24,
2007 (as the same may be amended, restated or modified from time to time, the
“Credit Agreement”). Capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement.
     B. The Borrower has advised the Administrative Agent that it desires to
amend the Credit Agreement to modify certain terms and conditions under the
Credit Agreement.
     C. The Required Lenders parties to this First Amendment are willing to
agree to the above-described amendment, subject to the performance and
observance in full of each of the covenants, terms and conditions, and in
reliance upon all of the representations and warranties of the Loan Parties, set
forth herein.
     NOW, THEREFORE, in consideration of the premises and the covenants, terms
and conditions, and in reliance upon the representations and warranties, in each
case contained herein, the parties hereto agree hereby as follows:
ARTICLE I
Amendment
     Section 1.01 Amendment to Definition in Section 1.01. Effective as of the
Effective Date (as defined in Section 4.05), the definition of “Permitted Liens”
in Section 1.01 of the Credit Agreement is amended by (i) relettering clause
(s) as clause (t), (ii) deleting the word “and” at the end of clause (r) and
(iii) inserting the following new clause (s):
     (s) to secure Indebtedness of the Company or any Subsidiary permitted under
Section 7.03 and incurred in connection with the Alternative Reserve Agreements
for Parkway Reinsurance Company (which is a Captive Subsidiary), any Lien on the
following:
     (i) Investments and cash balances of the Company or any Subsidiary party to
such Alternative Reserve Agreements;
     (ii) the Company’s or a Subsidiary’s rights in such Alternative Reserve
Agreements and other agreements executed in connection therewith; and
     (iii) the Equity Interests of Parkway Reinsurance Company; and

 



--------------------------------------------------------------------------------



 



ARTICLE II
Conditions Precedent
     Section 2.01 Conditions Precedent. The parties hereto agree that this First
Amendment and the amendment to the Credit Agreement contained herein shall not
be effective until the satisfaction of each of the following conditions
precedent:
     (a) Execution and Delivery of this First Amendment. The Administrative
Agent shall have received a copy of this First Amendment executed and delivered
by each Loan Party and by the Required Lenders.
     (b) Representations and Warranties. Each of the representations and
warranties made in this First Amendment shall be true and correct on and as of
the Effective Date as if made on and as of such date, both before and after
giving effect to this First Amendment.
     (c) Loan Documents. The Administrative Agent shall have received all such
Loan Documents as may be deemed necessary or advisable by the Administrative
Agent.
     (d) Resolutions. The Administrative Agent shall have received a certified
resolution of the Board of Directors of each of the Loan Parties authorizing the
execution, delivery and performance of this First Amendment.
     (e) Fees and Expenses. The Borrower shall pay the estimated fees, costs and
out-of-pocket expenses incurred by counsel to the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
First Amendment and all transaction contemplated hereby and thereby.
     (f) Other Documents and Instruments. The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent and its
counsel, such other documents, certificates and instruments as the
Administrative Agent shall require.
ARTICLE III
Representations and Warranties
     Section 3.01 Representations and Warranties. To induce the Administrative
Agent and the several Lenders parties hereto to enter into this First Amendment
and to grant the amendments contained herein, each of the Loan Parties
represents and warrants to the Administrative Agent and the Lenders as follows:
     (a) Authorization; No Contravention. The execution, delivery and
performance by each of the Loan Parties of this First Amendment have been duly
authorized by all necessary corporate or other organizational action and do not
and will not (i) contravene the terms of any Organizational Documents of any
Loan Party, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under, or require any payment to be made under any
material Contractual Obligation to which any Loan Party is a party or the
properties of such Loan Party or any of its Material Subsidiaries or any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which any Loan Party is a party or its property is subject, or (iii) violate
any Law.
     (b) Governmental Authorization. No approval, consent, exemption,
authorization or other action by, or notice to, or filing with, any Governmental
Authority is necessary or required in connection with the execution, delivery,
performance or enforcement of this First Amendment.
     (c) No Default. After giving effect to this First Amendment, no Default
exists under any of the Loan Documents. No Loan Party is in default under or
with respect to (i) its Organizational Documents or (ii) any material
Contractual Obligation of such Person.
     (d) Binding Effect. This First Amendment and the Credit Agreement as
amended hereby constitute the legal, valid and binding obligations of the Loan
Parties, enforceable against such Loan Parties in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally.

 



--------------------------------------------------------------------------------



 



     (e) Representations and Warranties. The representations and warranties set
forth in Article V of the Credit Agreement (other than Section 5.06 of the
Credit Agreement) and the other Loan Documents are true and correct in all
material respects on and as of the date hereof, after giving effect to the
amendments contemplated in this First Amendment, as if such representations and
warranties were being made on and as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date.
ARTICLE IV
Miscellaneous
     Section 4.01 Ratification of Loan Documents. Except for the specific
amendments expressly set forth in this First Amendment, the terms, provisions,
conditions and covenants of the Credit Agreement and the other Loan Documents
remain in full force and effect and are hereby ratified and confirmed, and the
execution, delivery and performance of this First Amendment shall not in any
manner operate as a waiver of, consent to or amendment of any other term,
provision, condition or covenant of the Credit Agreement or any other Loan
Document.
     Section 4.02 Fees and Expenses. The Company agrees to pay on demand all
reasonable costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution, and delivery of this First Amendment, and
any other documents prepared in connection herewith or therewith, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent.
     Section 4.03 Headings. Article, section and subsection headings in this
First Amendment are included herein for convenience of reference only and shall
not constitute a part of this First Amendment for any other purpose or be given
any substantive effect.
     Section 4.04 Applicable Law. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.
     Section 4.05 Counterparts and Effective Date. This First Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document. This First Amendment shall become
effective when the Administrative Agent has received counterparts of this First
Amendment executed by the Loan Parties and the Required Lenders and each of the
conditions precedent set forth in Article II above has been satisfied (the
“Effective Date”).
     Section 4.06 Confirmation of Loan Documents. As a material inducement to
the Lenders to agree to amend the Credit Agreement as set forth herein, the Loan
Parties hereby (i) acknowledge and confirm the continuing existence, validity
and effectiveness of the Loan Documents to which they are parties, and
(ii) agree that the execution, delivery and performance of this First Amendment
shall not in any way release, diminish, impair, reduce or otherwise adversely
affect such Loan Documents.
     Section 4.07 References to the Credit Agreement. Upon and during the
effectiveness of this First Amendment, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, or words of like import shall mean and be a
reference to the Credit Agreement, as amended by this First Amendment.
     Section 4.08 Final Agreement. THIS FIRST AMENDMENT, TOGETHER WITH THE
CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
be duly executed and delivered by their proper and duly authorized officers
effective as of the Effective Date.

            LOAN PARTIES:

REINSURANCE GROUP OF AMERICA, INC.
REINSURANCE COMPANY OF MISSOURI
     INCORPORATED
RGA REINSURANCE COMPANY
      By:   /s/ Todd C. Larson         Name:   Todd C. Larson        Title:  
Senior Vice President, Controller &
Treasurer of each Person listed above     

            RGA LIFE REINSURANCE COMPANY OF CANADA
      By:   /s/ Alain Neemeh         Name:   Alain Neemeh        Title:  
President and Chief Executive Officer     

                  By:   /s/ Alka Gautam         Name:   Alka Gautam       
Title:   Vice President, Client Services and
Chief Financial Officer     

            RGA REINSURANCE COMPANY
     (BARBADOS), LTD.
RGA AMERICAS REINSURANCE
     COMPANY, LTD.
RGA WORLDWIDE REINSURANCE
     COMPANY, LTD.
      By:   /s/ Todd Larson         Name:   Todd C. Larson        Title:  
Senior Vice President & Treasurer of
each Person listed above     

            RGA GLOBAL REINSURANCE COMPANY, LTD.
      By:   /s/Paul Nitsou         Name:   Paul Nitsou        Title:   Senior
Vice President     

            RGA INTERNATIONAL REINSURANCE COMPANY LIMITED
      By:   /s/ Edna Murphy         Name:   Edna Murphy        Title:   Director
and General Manager   

 



--------------------------------------------------------------------------------



 



         

            ADMINISTRATIVE AGENT, SYNDICATION AGENT,
CO-DOCUMENTATION AGENTS, SWING LINE
LENDER, L/C ISSUER AND LENDERS:

BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Aamir Saleem         Name:   Aamir Saleem        Title:   Vice
President     

            BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender
      By:   /s/ Shelly Harper         Name:   Shelly Harper        Title:  
Senior Vice President     

            WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agent and as a Lender
      By:   /s/ Karen Hanke         Karen Hanke        Director     

            ABN AMRO BANK N.V.,
as a Co-Documentation Agent and as a Lender
      By:   /s/ Michael DeMarco         Name:   Michael DeMarco        Title:  
Vice President              By:   /s/ Andrew C. Salerno         Name:   Andrew
C. Salerno        Title:   Director     

            THE BANK OF NEW YORK,
as Co-Documentation Agent and as a Lender
      By:   /s/ Thomas McGinley         Name:   Thomas McGinley        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. NEW YORK BRANCH,
as Co-Documentation Agent and as a Lender
      By:   /s/ Chimie T. Pemba         Name:   Chimie T. Pemba        Title:  
Authorized Signatory     

            KEYBANK NATIONAL ASSOCIATION,
as Co-Documentation Agent and as a Lender
      By:   /s/ Mary K. Young         Name:   Mary K. Young        Title:  
Senior Vice President     

            LANDESBANK HESSEN-THURINGGEN NEW YORK BRANCH,
as a Lender
      By:   /s/ Samuel W. Bridges         Name:   Samuel W. Bridges       
Title:   Senior Vice President              By:   /s/s Irina Rakhlis        
Name:   Irina Rakhlis        Title:   Assistant Vice President     

            SOCIETE GENERALE,
as a Lender
      By:   /s/ William Aishton         Name:   William Aishton        Title:  
Vice President     

            CALYON NEW YORK BRANCH,
as a Lender
      By:   /s/ Sebastian Rocco         Name:   Sabastian Rocco        Title:  
Managing Director              By:   /s/ Charles Kornberger         Name:  
Charles Kornberger        Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



         

            CREDIT SWISSE CAYMAN ISLANDS BRANCH,
as a Lender
      By:   /s/ Jay Chall         Name:   Jay Chall        Title:   Director   
          By:   /s/ Markus Frenzen         Name:   Markus Frenzen       
Title:   Assistant Vice President        DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender
      By:   /s/ John S. McGill         Name:   John S. McGill        Title:  
Director              By:   /s/ Valerie Shapiro         Name:   Valerie Shapiro 
      Title:   Assistant Vice President        USB AG STAMFORD BRANCH,
as a Lender
      By:   /s/ Richard L. Tavrow         Name:   Richard L. Tavrow       
Title:   Director              By:   /s/ David B. Julie         Name:   David B.
Julie        Title:   Assistant Director     

            ROYAL BANK OF CANADA,
as a Lender
      By:   /s/ Evan Glass         Name:   Evan Glass        Title:   Authorized
Signatory     

 